Name: 87/395/EEC: Commission Decision of 3 July 1987 amending Commission Decision 87/131/EEC authorizing a method for grading pig carcases in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  tariff policy
 Date Published: 1987-07-30

 Avis juridique important|31987D039587/395/EEC: Commission Decision of 3 July 1987 amending Commission Decision 87/131/EEC authorizing a method for grading pig carcases in the Netherlands (Only the Dutch text is authentic) Official Journal L 208 , 30/07/1987 P. 0043 - 0043*****COMMISSION DECISION of 3 July 1987 amending Commission Decision 87/131/EEC authorizing a method for grading pig carcases in the Netherlands (Only the Dutch text is authentic) (87/395/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorized to provide for a presentation of pig carcases different from the standard presentation defined in the same Article where commercial pratice or technical requirements warrant this; Whereas in the Netherlands the technical requirements relating to the use of the grading method and, consequently, commercial practice, necessitate the removal of the kidneys, the flare fat and the diaphragm (including the thick skirt); whereas this should be taken into account in adjusting to the weight for standard presentation; whereas Commission Decision 87/131/EEC (5) should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The following Article 1a is hereby inserted in Decision 87/131/EEC: 'Article 1a Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, the flare fat, the kidneys and the diaphragm (including the thick skirt) shall be removed from pig carcases before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be increased by 2,22 %.' Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 3 July 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 133, 21. 5. 1986, p. 39. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 51, 20. 2. 1987, p. 50.